            Case 1:20-cv-07999-CM Document 6 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAVAD DADGOSTARI,

                                 Plaintiff,

                     -against-                                     20-CV-7999 (CM)

                                                               ORDER OF DISMISSAL
FEDERAL BUREAU OF INVESTIGATIONS;
IT’S CONTRACTORS AFFILIATES, ET AL.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         On October 13, 2020, the Court received a letter from Plaintiff, advising that he wishes to

withdraw his complaint. (ECF No. 5.) Accordingly, the Court grants Plaintiff’s request to

withdraw this action pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The complaint is voluntarily dismissed pursuant to Fed. R. Civ. P. 41(a). Plaintiff’s

application for the Court to request counsel (ECF No. 5) is denied as moot.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     November 13, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
